Case: 2:11-cv-01016-EAS-MRM Doc #: 2573 Filed: 10/01/19 Page: 1 of 2 PAGEID #: 129693




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION AT COLUMBUS


  IN RE: OHIO EXECUTION                        :
  PROTOCOL LITIGATION                                 CASE NO.        2:11-CV-1016
                                               :
                                                      JUDGE EDMUND A. SARGUS, JR.
  This document relates to:                    :      MAGISTRATE JUDGE MICHAEL R. MERZ
   Plaintiffs Cleveland Jackson,
   James Hanna, and Melvin Bonnell             :

     DEFENDANTS’ MOTION TO STAY UNITED STATES MAGISTRATE JUDGE’S
       ORDER DENYING THE REQUEST TO MAINTAIN THE ANONYMITY OF
                         DRC EMPLOYEE NO. 1

         Pursuant to the Magistrate Judge’s Order filed September 27, 2019 (Doc. 2566) and Fed.

  R. App. P. 8, Defendants respectfully request the Court to stay this case pursuant to the imminent

  appeal by Defendants of the Magistrate Judge’s Order denying the request to maintain the

  anonymity of DRC Employee No. 1. Additionally, we also seek to maintain the order to seal ECF

  No. 2293 referenced in the Magistrate Judge’s Order to protect the disclosure of the identity of

  DRC Employee No. 1.

                                               Respectfully submitted,


                                               /s/ Mark Landes
                                               Mark Landes              (0027227)
                                               Isaac Wiles Burkholder & Teetor, LLC
                                               Two Miranova Place, Suite 700
                                               Columbus, OH 43215
                                               614-221-2121 P / 614-365-9516 F
                                               mlandes@isaacwiles.com Email
                                               Attorney for Defendants
                                               Anonymous Execution Team Members #1-50
                                               Charles Bradley, Annette Chambers-Smith,
                                               John Coleman, Mike DeWine, Ronald Erdos,
                                               Stephen Gray, Christopher LaRose, Donald Morgan
                                               Timothy Shoop, Richard Theodore, Edwin Voorhies
Case: 2:11-cv-01016-EAS-MRM Doc #: 2573 Filed: 10/01/19 Page: 2 of 2 PAGEID #: 129694



                                    CERTIFICATE OF SERVICE

           I hereby certify that on October 1, 2019, a copy of the foregoing was filed electronically.

  Notice of this filing will be sent to all parties by the Court’s electronic filing system. Parties may

  access this filing through the Court’s system.

                                                 /s/ Mark Landes
                                                 Mark Landes              (0027227)
                                                 mlandes@isaacwiles.com Email
                                                 Attorney for Defendants
                                                 Anonymous Execution Team Members #1-50
                                                 Charles Bradley, Annette Chambers-Smith,
                                                 John Coleman, Mike DeWine, Ronald Erdos,
                                                 Stephen Gray, Christopher LaRose, Donald Morgan
                                                 Timothy Shoop, Richard Theodore, Edwin Voorhies



  4811-8291-9592.1
